Exhibit 10.41


AMENDMENT NO. 1 TO SEPARATION AGREEMENT AND RELEASE
This AMENDMENT NO. 1 TO SEPARATION AGREEMENT AND RELEASE (the “Amendment”) is
made and entered into by and between PIPER JAFFRAY & CO. (“PJC” or the
“Company”), and Stuart C. Harvey, Jr. (“Employee”). The Company and Employee
shall be referenced individually as a “Party,” and collectively as the
“Parties.”
WHEREAS, the Parties entered into a Separation Agreement and Release
(“Agreement”) on December 4, 2017;
WHEREAS, the Agreement provided, inter alia, for a Separation Date of December
31, 2017 and an Additional Separation Payment to Employee;
WHEREAS, the Parties have agreed to change the Separation Date to December 29,
2017; and to change the amount of the Additional Separation Payment to be paid
to Employee;
WHEREAS, the Parties have read and understood the terms of this Amendment, and
the Parties have been represented by counsel throughout the negotiations leading
up to the Parties entering into this Amendment.
NOW, THEREFORE, as consideration for the mutual promises and covenants set forth
herein, the Parties covenant and agree as follows:
1.
New Separation Date: Employee will resign from his current position at the
Company, effective December 29, 2017 (“Separation Date”). Any reference to
“Separation Date” in the Agreement will refer to December 29, 2017, not to
December 31, 2017.



2.
Additional Separation Payment: The amount of the Additional Separation Payment
provided for in Paragraph 9 of the Agreement shall be Five Hundred and
Ninety-Five Thousand and No/100 Dollars ($595,000.00).



3.
No Other Change: Except for the changes provided in Paragraphs 1 and 2 above,
the remaining terms and conditions remain in full force and effect as set forth
in the Agreement.



(Intentionally left blank)













--------------------------------------------------------------------------------




YOU AFFIRM THAT YOU HAVE HAD ADEQUATE TIME TO REVIEW THIS AMENDMENT AND HAVE
BEEN ADVISED BY COUNSEL BEFORE SIGNING IT.



Dated: December 22, 2017            STUART C. HARVEY, JR.


/s/ Stuart C. Harvey, Jr.        
As to Form:                KAPLAN, STRANGIS AND KAPLAN, P.A.


Dated: December 22, 2017            /s/ Bruce Parker            
Bruce Parker
90 South Seventh Street
Suite 5500
Minneapolis, MN 55402
Attorneys for Stuart Harvey
Dated: December 22, 2017            PIPER JAFFRAY & CO., INC.


By: /s/ Andrew S. Duff                            
Its: CEO                    
As to Form:                DORSEY & WHITNEY LLP


Dated: December 22, 2017            /s/ Melissa Raphan        
Melissa Raphan
50 South Sixth Street
Suite 1500
Minneapolis, MN 55402
Attorneys for Piper Jaffray & Co., Inc.







